Title: To James Madison from Benjamin Stephenson and William Morrison, 18 July 1816
From: Stephenson, Benjamin,Morrison, William
To: Madison, James


        
          Kaskashia July 18th. 1816
        
        A vacancy in the appointment of commissary general of pu⟨rcha⟩ses and supplies having taken place by the death of Colo Jonas Simonds at St. Louis—The undersigned take the liberty respectfully to recommend to the President of the United States for that appointment Mr. Thomas Hempstead of St. Louis as a suitable person to discharge the duties of that office, and to fill the vacancy
        
          B: StephensonW⟨m⟩ Morrison
        
      